United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, CENTRAL ILLINOIS
REGIONAL AIRPORT, Bloomington, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0535
Issued: December 31, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 18, 2018 appellant filed a timely appeal from a December 20, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to modify an August 12, 2016
loss of wage-earning capacity (LWEC) determination.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 4, 2012 appellant, then a 35-year-old part-time transportation security
officer, filed a traumatic injury claim (Form CA-1) alleging that he injured his lower back when
assisting a customer with baggage on that date. He initially missed intermittent periods from work,
and then stopped work completely on January 30, 2013. On February 12, 2013 OWCP accepted
the claim for lumbar back strain. It subsequently expanded acceptance of the claim to include
thoracic or lumbosacral neuritis or radiculitis and displacement of lumbar intervertebral disc
without myelopathy.
On March 7, 2013 appellant accepted a modified part-time position. He was terminated by
the employing establishment on March 8, 2013.2 OWCP initially paid appellant wage-loss
compensation and medical benefits on the daily rolls and then paid appellant compensation on the
periodic compensation roll, based on his part-time employment, as of April 8, 2013.
On an EN1032 form, signed by appellant on September 3, 2013, appellant indicated that
he had worked for AFNI, a private employer, performing office work, from September 2010 to
present. On an EN1032 form, signed by appellant on September 9, 2014, he indicated that he
began work with AFNI on September 27, 2010 and continued, and that on June 16, 2014 he began
a second office job with the City of Bloomington, Illinois.3
Following an October 1, 2014 inquiry by OWCP, on October 30, 2014 the City of
Bloomington indicated that appellant had commenced work as a cash collection manager for 40
hours a week on June 16, 2014, and earned $2,423.08 biweekly. A position description was
attached.4
In an EN1032, signed by appellant on October 1, 2015, he indicated that he had continued
to work with AFNI until March 2015 and also worked for the City of Bloomington. Appellant
continued to receive FECA compensation on the periodic roll.
OWCP obtained pay rate information from the employing establishment and prepared a
pay rate memorandum on August 12, 2016. This indicated that, based on a 20-hour workweek
with Sunday premium and night differential, appellant’s weekly pay rate was $843.44.
By decision dated August 12, 2016, OWCP determined that appellant’s actual earnings
with the City of Bloomington, Illinois, where he had worked since June 16, 2014, fairly and
2
The termination notice indicated that appellant, who was hired on June 19, 2011, was terminated during his twoyear trial period due to misconduct.
3

In February 2014, OWCP referred appellant to Dr. Eric Orenstein, a Board-certified orthopedic surgeon, for a
second-opinion evaluation. In a March 24, 2014 report, he advised that appellant could not return to a transportation
security officer position, but could return to work in a sedentary light-duty job.
4

The position description indicated that the manager managed, safeguarded, and reconciled most of the city’s water
utility revenues and collection activity, supervised support staff employees, and was responsible for ensuring excellent
customer service to the public. The work also involved developing customer service standards, enforcing internal
controls, and supervising within a collective bargaining agreement and under city policies to ensure that work
processes and rules were followed. The work was performed in an office environment.

2

reasonably represented his wage-earning capacity. It further found that he had no loss of wageearning capacity because his actual earnings of $1,211.54 per week met or exceeded the current
wages for the job he held when injured on November 4, 2012.
On August 20, 2016 appellant requested a hearing with OWCP’s Branch of Hearings and
Review. During the hearing, held before an OWCP hearing representative on March 6, 2017,
appellant testified that at the time of the November 4, 2012 employment injury, he worked full
time at AFNI as a performance improvement specialist, and worked part time for the employing
establishment. He indicated that at present he worked for the City of Bloomington, in a job just
like the position he had at AFNI, but that now he supervised more employees. Appellant
maintained that the LWEC determination should have been based on his full-time work at AFNI
as well as his part-time work at the employing establishment. The hearing representative explained
the criteria needed to modify an LWEC determination and asked that appellant furnish a job
description and earnings information from AFNI.
Appellant forwarded a job description of the performance improvement specialist position
at AFNI.5 He also forwarded income tax information for the years 2014, 2015, and 2016. This
included W2 forms reporting income from the City of Bloomington.6
By decision dated May 16, 2017, OWCP’s hearing representative affirmed the August 12,
2016 LWEC determination, finding that appellant had not met his burden of proof to establish that
the August 12, 2016 LWEC determination was erroneous.
On June 2, 2017 appellant requested reconsideration and provided a summary of his
employment.
By decision dated August 23, 2017, OWCP found appellant had submitted insufficient
evidence to support modification of the August 12, 2016 LWEC determination.
Appellant next requested reconsideration on September 5, 2017. He submitted federal and
state tracking information for the years 2011, 2012, and 2013.7

5

The position summary indicated that the performance improvement specialist provided support and direction to
coaches and collectors by answering questions, providing training, modeling behaviors, identifying performance
deficiency trends, input into curriculum development, and ensuring strategy is in affect and validating results. The
incumbent was to create trend reports and performance data to be provided to senior management as requested.
6

Appellant also forwarded treatment notes dated January 30 and March 28, 2017 in which Dr. Gustavo Galue, a
Board-certified family physician, described physical examination findings and diagnosed displacement of lumbar
intervertebral disc without myelopathy and low back pain radiating to the left leg. The record also includes treatment
notes dated September 26 and November 29, 2016 completed by Andrew Tharp, a nurse practitioner, who works with
Dr. Galue.
7
Appellant also submitted additional progress notes from Dr. Galue dated May 8 to November 27, 2017 in which
he described appellant’s low back pain, which was currently unchanged.

3

The employing establishment submitted appellant’s pay rate information for the date of
injury. It also provided the maximum salary of a full-time employee in August 2016 the date the
LWEC was issued when including night differential and Sunday and holiday premium pay.
By decision dated December 20, 2017, OWCP found that the evidence of record was
insufficient to warrant modification of the August 12, 2016 LWEC determination. It noted that,
as the position appellant held with AFNI in 2012 was dissimilar from his employing establishment
position, it obtained earnings of a full-time employee at the employing establishment performing
the same duties as appellant, who was a part-time employee. OWCP concluded that appellant’s
current pay rate in private employment was equal to or greater than the current pay of the job held
when injured and, therefore, there was no loss of wage-earning capacity.
LEGAL PRECEDENT
An injured employee who is either unable to return to the position held at the time of injury
or unable to earn equivalent wages, but who is not totally disabled for all gainful employment, is
entitled to compensation computed on loss of wage-earning capacity.8 An LWEC determination
is a finding that a specific amount of earnings, either actual earnings or earnings from a
selected/constructed position, represents a claimant’s ability to earn wages.9 Generally, an
employee’s actual earnings best reflect his wage-earning capacity.10 Absent evidence that actual
earnings do not fairly and reasonably represent the employee’s wage-earning capacity, such
earnings must be accepted as representative of the individual’s wage-earning capacity.11
OWCP procedures provide that, if an injured employee has returned to alternative
employment in the private sector, the claims examiner should consider the number of hours
actually being worked in relation to the number the claimant is medically capable of working and
review both the nature of the occupation and the actual wages earned in the new position to
determine whether the earnings fairly and reasonably represent the wage-earning capacity.12
Compensation payments are based on these determinations, and OWCP’s finding remains
undisturbed until properly modified.13 Modification of a wage-earning capacity determination is
unwarranted unless there is a material change in the nature and extent of the injury-related

8

5 U.S.C. § 8115(a); 20 C.F.R. §§ 10.402, 10.403; see T.H., Docket No. 18-0704 (issued September 6, 2018).

9

See W.G., Docket No. 18-0374 (issued August 28, 2018).

10

T.H., supra note 8.

11

Id.

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determination of Whether Earnings Are Representative of
the Wage-Earning Capacity, Chapter 2.815.5d (June 2013).
13

See W.G., supra note 9; Katherine T. Kreger, 55 ECAB 633, 635 (2004).

4

condition, the employee has been retrained or otherwise vocationally rehabilitated, or the original
determination was erroneous.14 The burden of proof is on the party seeking modification.15
ANALYSIS
The Board finds that appellant has not met his burden of proof to modify the August 12,
2016 LWEC determination.16
Appellant asserts on appeal that the August 12, 2016 LWEC determination was erroneous
because it was not based on the two jobs that he held when injured on November 4, 2012. He does
not assert that he had established a material change in his employment-related condition or indicate
that he had been retrained or otherwise vocationally rehabilitated.
As the Board explained in the case Michael A. Wittman,17 OWCP is not restricted from
considering earnings from employment which commenced subsequent to the employment injury
in determining whether the actual earnings of the subsequent employment fairly and reasonably
represent an employee’s wage-earning capacity.18 If an employee’s earning capacity actually
increases after the injury by the commencement of a job or earnings in a position which he did not
have on the date of injury, whether or not similar to the federal employment at the time of injury,
OWCP may consider such earnings as a factor in evaluating his or her wage-earning capacity.19
At the time of the employee’s employment injury on November 4, 2012, he did not have concurrent
employment with the City of Bloomington, which he began on June 16, 2014, 19 months after the
employment injury.
Thus, in the case at hand, the Board finds that OWCP properly applied the principles of
section 8114(d) of FECA20 and determined that appellant had no loss of wage-earning capacity on
August 12, 2016 because his weekly earnings in private employment with the City of Bloomington
exceeded those of his federal employment. There is, therefore, no evidence to support that the
August 12, 2016 LWEC determination was erroneous.
Appellant argues that in determining appellant’s loss of wage-earning capacity, his fulltime earnings at AFNI should have been added to his earnings from his part-time employment at
the employing establishment, to determine his date-of-injury pay rate. The Board also notes that
the case Irwin E. Goldman, 23 ECAB 6 (1971), established the principle that earnings from
14
20 C.F.R. § 10.511; see Tamra McCauley, 51 ECAB 375, 377 (2000); Federal (FECA) Procedure Manual, Part
2 -- Claims, Modification of Loss of Wage-Earning Capacity Decisions, Chapter 2.1501.3 (June 2013).
15

J.A., Docket No. 17-0236 (issued July 17, 2018); Sue A. Sedgwick, 45 ECAB 211 (1993).

16

5 U.S.C. § 8114(d).

17

43 ECAB 800 (1992).

18

Id.

19

Id.

20
5 U.S.C. § 8114(d). This provision provides the methodology for determining average annual earnings. See also
Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Pay Rates, Chapter 2.900.4 (March 2011).

5

concurrent, dissimilar employment shall be excluded by OWCP when determining an injured
federal employee’s pay rate. Thus, when appellant was injured on November 4, 2012 performing
transportation security duties, his dissimilar employment at AFNI doing office work shall not be
considered in his pay rate for compensation purposes.
Appellant may request modification of the LWEC determination, supported by new
evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that appellant has not met his burden of proof to modify the August 12,
2016 LWEC determination.
ORDER
IT IS HEREBY ORDERED THAT the December 20, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 31, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

